Title: From George Washington to William Pearce, 16 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 16th Augt 1795.
          
          Your letter, begun on the 9th and ended on the 12th instt, with its several enclosures, came to my hands yesterday.
          It is to be regretted that the frequent, & hard rains should have involved you in such difficulties. But all that can be don⟨e⟩ in cases that are not to be guarded against, or avoided, is to do the best under them that circumstances will admit. More ought not to be expected; and I am sure, that more is not desired by me. I fear, however, that if the forward corn is turned differently than it was by the first storm, that all the roots have given way, and, of course, the plant must suffer; if not perish: but of this you can judge better than I.
          I am anxious to get my wheat in the ground as soon as possible, but would not, nevertheless, sow before the ground is in order for it. It is some con⟨so⟩lation to hear that all your Wheat and Oats are in—I wish the Hay was also secured—and as free

from damage as possible. That which is so much sanded, will be fit for little, or nothing, unless some method can be devised of threshing, or beating the sand of[f], before it is fed.
          As Donaldson is going away, I think it best to decide, at once, to take the Carpenter recommended by my nephew Colo. Wm Washington; although his allowances are high—particularly in Corn—for I cannot conceive how he is to consume 15. barrels of Corn in addition to the flour—However, you will want a man to carry on my Carpentering business; and if from his appearance, & talking to him, you think he will answer, engage him positively, & firmly. If he is competent to do Mill-work—wheel-work—and is a tolerable plain Joiner, he will be very useful; as my buildings are going very much to decay. He may have the hous⟨e⟩ and garden that Donaldson occupies, as his year will have expired before the f⟨irs⟩t of November. Donaldson therefore must be taken at his word, as there is no other house and Garden that John Neale—the person offering—can have but that; and the latter (if he is such a man as I concieve him to be, from the character given of him) will be of more service to me than the former. I wish you well and am Your friend
          
            Go: Washington
          
        